Citation Nr: 1509396	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  13-03 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for a skin disorder has been received. 

2.  Entitlement to service connection for a skin disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1967 to August 1970.  He also had additional service in the Army and Navy reserves from August 1970 to January 1996. 

This appeal to the Board of Veteran's Appeals (Board) arose from an April 2011 rating decision in which the RO, inter alia, denied the Veteran's request to reopen his claim for service connection for a skin disorder.  The Board notes that the RO originally issued a rating decision in April 2010, denying the request to reopen the claim.  However, in May 2010, the Veteran filed a statement regarding errors in that decision.  The RO treated the May 2010 statement as a request to reopen the claim and, subsequently, issued the April 2011 rating decision, denying the claim.  In October 2011, the Veteran filed a notice of disagreement (NOD) with the April 2011 rating decision.  The RO issued a statement of the case (SOC) in December 2012.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) in June 2013. 

In February 2014, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the Board hearing, the record was held open for 30 days so that additional evidence could be submitted.  Following the hearing, the Veteran submitted medical records from the Philadelphia VA Medical Center, as well as private dermatology records, along with a waiver of initial RO consideration.

In the December 2012 SOC, the RO reopened the Veteran's claim but denied the claim for service connection for a skin disorder on its merits.  However, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104 to address the question of whether new and material evidence has been received to reopen a previously denied claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Bartnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the Board's favorable decision on the request to reopen-the Board has characterized the appeal as encompassing both matters set forth on the title page. 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic Virtual VA file associated with the Veteran's claims.  A review of the documents in the Virtual VA file reveals the transcript of the February 2014 hearing.  The remainder of the documents in the file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The Board's decision to reopen the claim for service connection for a skin disorder is set forth below.  The reopened claim for service connection for a skin disorder is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  In a July 1986 decision, the RO denied the claim for service connection for a skin disorder.  Although notified of the denial, the Veteran did not initiate an appeal, nor was new and material evidence received during the one-year period following notification of the denial, or additional service records received.

2.  New evidence associated with the claims file since the July 1986 denial relates to an unestablished fact necessary to substantiate the claim for service connection for a skin disorder and raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The RO's July 1986 denial of the claim of service connection for a skin disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014). 

2.  As additional evidence received since the RO's June 1986 denial is new and material, the criteria for reopening the claim for service connection for a skin disorder are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 
 
Given the favorable disposition of the request to reopen the claim for service connection for a skin disorder, the Board finds that all notification and development actions needed to fairly resolve this aspect of the appeal have been accomplished. 

Under legal authority in effect currently and at the time of the prior denial, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran's original claim for service connection for a skin disorder was denied in a July 1986 rating decision.  The pertinent evidence then of record consisted of a copy of the Veteran's service treatment records, showing in-service treatment for jock itch, and a January 1986 VA dermatology examination report detailing a diagnosis of chronic folliculitis.  On this record, the AOJ denied the claim, noting that although the Veteran was treated for jock itch in service, he did not have a skin disorder that was incurred in, or aggravated by, his military service. 

Although the Veteran was notified of the denial and of his appellate rights, he did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. 
§ 3.156(b), (c).  As such, the RO's July 1986 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

In March 2011, the Veteran submitted private treatment records, indicating his desire to reopen the previously-denied claim for service connection for a skin disorder.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the AOJ's July 1986 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, (1992). 

Pertinent evidence added to the claims file since the July 1986 rating decision includes VA and private treatment records, showing treatment for multiple skin disorders.  Additional pertinent evidence includes the Veteran's February 2015 Board hearing testimony that he was told by a VA doctor in the 1980's that he had "jungle rot" and that his skin disorder was related to his service in Southeast Asia. 

The Board finds that the above-described evidence-when considered in light of the Veteran's prior assertions of developing a rash in service,  and applicable legal authority (to include a relevant change in regulation) noted below-provides a basis for reopening the Veteran's claim for service connection for a skin disorder. 

Notably. the Veteran's DD 214 and personnel records show that he served in Vietnam between August 1968 and August 1969; therefore, he is presumed to have been exposed to herbicides, to include Agent Orange, during such service.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  There is also a  a presumption that certain diseases are to herbicide exposure.  Id.  Since the July 1986 decision, in 1991, the list of diseases presumed to be etiologically related to herbicide exposure was revised to add the skin diseases chloracne and other acneform disease consistent with herbicide exposure.  See 38 C.F.R. § 3.309(e) ;58 Fed. Reg. 29109 (February 6, 1991).


 
The Board finds that the evidence added since the July 1986 decision is "new" in that it was not before agency decision makers at the time of the final denial of the claim and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it references skin disability and speaks to a possible link between such disability and the Veteran's military service.  Hence, this evidence relates to unestablished facts necessary to substantiate the claim for service connection for a skin disorder, and raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a skin disorder are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. 


ORDER

As new and material evidence has been received, the previously denied claim for service connection for a skin disorder is reopened; to this extent only, the appeal is granted.

REMAND

The Board's review of the claims file reveals that further AOJ action on the claim for service connection for a skin disorder, on the merits, is warranted.

Following the RO's reopening of the previously-denied claim for service connection, the Veteran underwent VA skin diseases examination in November 2012 for the purpose of obtaining  medical information/opinion, regarding the existence and etiology of current skin disability.  The VA examiner reviewed the entire claims file and examined the Veteran.  The examiner diagnosed the Veteran with eczema and stasis dermatitis, noting that the Veteran was first diagnosed with these disabilities in 2009.  In the examination report, the examiner noted that the Veteran has been experiencing a rash over his abdomen, off and on, since returning from Vietnam.  She noted that the Veteran had been treated for jock itch while in service, but that it was less likely than not that his current disabilities were related to service.  As rationale, the examiner noted that jock itch is due to a fungal infection, while eczema is caused by allergies and stasis dermatitis is most likely due to the Veteran's obesity and impaired venous circulation. 

Following the February 2014 hearing, however, the Veteran submitted additional medical records from his private dermatologist.  Pertinent records dated from May 2011 to June 2012 detail diagnoses for multiple skin disorders previously not of record, to include keratosis and neoplasms.  In addition, VA dermatology treatment records were added to the Veteran's claims file after the February 2014 hearing.  These records, dated from October 2012 to January 2013, indicate the Veteran was diagnosed with skin disorders such as psoriasis, xerotic rash, brawny erythematous, and papules.

Notably, the additional evidence received documents multiple skin disorders that were either not present or not diagnosed at the time the November 2012 examination was conducted and the etiology opinion was rendered.  Therefore,  Board finds that further medical opinion to clarify whether the Veteran now has chloracne or other acneform disease consistent with herbicide exposure, and to address the relationship, if any, between each such other diagnosed skin disability and service-based on full consideration of all pertinent evidence of record, and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection, on the merits.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Thus, the AOJ should arrange for the Veteran to undergo VA examination, by a dermatologist or other appropriate physician.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of his reopened claim.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the pertinent VA medical facility. 

Prior to obtaining further medical opinion in this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should obtain and associate with the claims file all outstanding pertinent records. 

As for VA medical records, the record currently includes VA treatment records dated up to January 2013, and more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand, the AOJ must obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since January 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to a request for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The AOJ's adjudication of the claim should include consideration of all evidence added to the claims file since the last adjudication.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since January 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA examination, by a dermatologist or other  appropriate physician.  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should specify all diagnosed skin disabilities present at any time pertinent to the claim for service connection, to include chloracne or other acneform disease associated with exposure to herbicides (even if current resolved).

If a diagnosis of chloracne or other acneform disease associated with exposure to herbicide exposure is deemed appropriate, no further opinion is necessary.

With respect to each diagnosed skin disorder other than chloracne or other acneform disorder consistent with herbicide exposure, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disorder had its onset during service or is otherwise medically related to service, to include presumed exposure to herbicides during Vietnam service.. 

In providing the requested opinions, the physician must consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's assertions.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, should be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a skin disorder.  

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the claim, on the merits, in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claim), and legal authority.

8.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


